Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 1 of 32




                     EXHIBIT H
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 2 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 3 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 4 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 5 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 6 of 32




                                                               GM_00814
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 7 of 32




                                                               GM_00815
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 8 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 9 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 10 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 11 of 32




                                                                GM_00819
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 12 of 32




                                                                GM_00820
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 13 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 14 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 15 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 16 of 32




                                                                GM_00824
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 17 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 18 of 32




                                                                GM_00826
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 19 of 32




                                                                GM_00827
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 20 of 32




                                                                GM_00828
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 21 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 22 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 23 of 32
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 24 of 32




                                                                GM_00832
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 25 of 32




                                                                GM_00833
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 26 of 32




                                                                GM_00834
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 27 of 32




                                                                GM_00835
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 28 of 32




                                                                GM_00836
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 29 of 32




                                                                GM_00837
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 30 of 32




                                                                GM_00838
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 31 of 32




                                                                GM_00839
Case 1:15-cv-07433-LAP Document 1199-15 Filed 01/27/21 Page 32 of 32




                                                                GM_00840
